Citation Nr: 0724330	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-32 551A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of trench 
mouth.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1942 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claims for service connection for 
trench mouth, trench feet, hearing loss, and tinnitus.  In 
June 2005, he filed a notice of disagreement.  In an August 
2005 rating decision, the RO granted his claims for service 
connection for hearing loss and tinnitus.  That decision is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  

In August 2005, the RO issued a statement of the case (SOC) 
regarding the veteran's claims for service connection for 
trench mouth and trench foot.  In response, in October 2005, 
he filed a substantive appeal, but only with regard to trench 
mouth.  So the claim concerning trench feet is not before the 
Board.  
See 38 C.F.R. § 20.200 (2006) (An appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal (VA Form 9 or equivalent 
statement)).  The only remaining claim on appeal concerns the 
residuals of trench mouth.  Because he has not specified 
whether he is seeking service connection for the purposes of 
VA dental treatment or disability compensation, the Board 
will consider both issues.

In July 2007, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).




FINDINGS OF FACT

1. The veteran has replaceable missing teeth and periodontal 
disease resulting from trench mouth during service; he does 
not have a dental condition resulting from a combat wound or 
other service trauma.

2.  The veteran does not belong to any class entitled to VA 
dental treatment.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of trench 
mouth for purposes of payment of disability compensation or 
for purposes of receiving VA outpatient dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the VCAA.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

Governing Statutes and Regulations

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the 
result of periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.


Legal Analysis

The veteran claims he had trench mouth during his military 
service and has had dental problems ever since (see his 
letters dated March and September 2003, and February 2004).  
Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated that his 
service medical records (SMRs) were destroyed in a 1973 
fire.  An attempt was made to reconstruct the record, but 
this was not possible and the RO determined that further 
attempts would be futile (see Memorandum dated in April 
2005).

When a veteran's SMRs are unavailable, through no fault of 
his, the VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where 
the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).

In his March 2003 letter, the veteran states that he was 
treated for over a week in East Anglia, England, where he was 
diagnosed with trench mouth.  He said that he has had an 
acute case of gingivitis requiring periodontal care on and 
off since then.  In a February 2004 letter, he further 
explained that he had been running a fever of over 105 
degrees while he was at a field hospital in England and that 
a dentist who was doing rounds discovered he had trench 
mouth.  He said he still has problems and requires treatment 
several times a year.  

A March 2003 letter from the veteran's dentist, Dr. Helitzer, 
states that the veteran had a history of trench mouth during 
the military and has been treated for moderate to advanced 
periodontal disease.  The doctor stated that he had been 
treating the veteran since June 1996, but that his retired 
partner had treated him since the early 1950's.  Dr. Helitzer 
said that when he began treating the veteran in June 1996, 
his case had been "long standing."  The doctor opined, 
"Acute Necrotizing Ulcerative Gingivitis (ANUG) or 'trench 
mouth' will invariably progress to periodontal disease.  I 
therefore feel [the veteran's] present periodontal status is 
directly related to his service history in [World War II]."

The report of the September 2003 VA examination indicates the 
veteran said he was hospitalized with a high fever during 
service and it was discovered that he had severe bacterial 
gingivitis, accompanied by bleeding, purulent gums.  He said 
he was uncertain of the treatment, but the symptoms cleared 
up and he was discharged four or five days later.  He said 
that according to his dentist and periodontist, this severe 
mouth infection caused residual oral health difficulties.  He 
had lost several teeth and has had severe periodontal 
disease.  On objective examination, there was severe loss of 
gingival, periodontal disease and gum recession over the 
entire mouth.  Several teeth were missing.  The examiner's 
impression was "a history of severe bacterial gingivitis, 
resulting in loss of normal gingival and subsequent 
periodonotal [sic] disease and subsequent loss of multiple 
teeth."

The veteran is competent to provide statements concerning his 
treatment for trench mouth during military service.  Given 
that his SMRs are not available, all reasonable doubt should 
be resolved in his favor concerning his medical treatment 
during service.  Furthermore, Dr. Helitzer and the VA 
examiner have linked the veteran's current dental condition 
to trench mouth during service.

The evidence indicates the veteran currently has replaceable 
missing teeth and severe periodontal disease.  His dental 
condition is not the result of service trauma and he was not 
a prisoner of war (POW).  Therefore, his dental condition can 
only be considered service-connected for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381.    

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.   38 U.S.C.A § 1712.  Only three of 
those classes are potentially applicable in this case, which 
are analyzed below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  The veteran, however, does not have a 
dental disability subject to compensable service connection, 
as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria. 38 C.F.R. 
§ 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may, under certain specified 
conditions, utilize outpatient dental services and treatment.  
Here, the veteran was discharged in October 1945.  Thus, he 
does not meet the Class II criteria.  38 C.F.R. § 17.161(b); 
see 38 U.S.C.A. 
§ 1712(a)(1)(B).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not alleged that he suffered dental trauma in 
service.  As such, the veteran does not meet the Class II (a) 
criteria for service connection for a noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 
1712(a)(1)(B).

In conclusion, the Board finds that the evidence does not 
support the claim for service connection for residuals of 
trench mouth.  The veteran's residuals of trench mouth do not 
fall under the categories of compensable dental conditions 
set forth in 38 C.F.R. § 4.150, and the veteran does not meet 
the requirements under 38 C.F.R. § 17.161 for service 
connection for the limited purpose of receiving VA treatment.  
As such the claim is denied.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

The claim for service connection for residuals of trench 
mouth is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


